Case 8:19-cv-01140-JLS-KES Document 12-5 Filed 06/14/19 Page 1 of 3 Page ID #:115



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialatttorneys.com
 3 4100 Newport Place Drive, Suite 800
   Newport Beach, CA 92660
 4 Telephone: (949)706-6464

 5   Attorney for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11

12   ROY RIOS, an individual,                   Case No. 8:19-cv-01140-JLS-KES
13                 Plaintiffs,                  [PROPOSED] ORDER
14                 v.                           [Concurrently filed with the Notice of
15   HANESBRANDS, INC., a Maryland              Motion and Motion to Remand to the
     corporation; and DOES 1-10, inclusive,     Superior Court of California for the
16                                              County of Orange; Request for Judicial
                   Defendants.
17                                              Notice; and Declaration of Scott J. Ferrell]
18                                              Date: August 30, 2019
                                                Time: 10:30 a.m.
19                                              Ctrm: 10A
20                                              Complaint filed:   April 30, 2019
                                                Removal Filed:     June 7, 2019
21

22

23

24

25

26
27

28


                                       [PROPOSED] ORDER
Case 8:19-cv-01140-JLS-KES Document 12-5 Filed 06/14/19 Page 2 of 3 Page ID #:116



 1         On August 30, 2019, the Motion by Plaintiff Roy Rios to Remand to the Superior
 2   Court of California for the County of Orange was scheduled and taken under submission
 3   with this Court. After reviewing the Motion and the arguments submitted in support
 4   thereof and in opposition thereto:
 5         IT IS HEREBY ORDERED that the Motion by Plaintiff Roy Rios to Remand to
 6   State Court is GRANTED.
 7
     Dated:
 8

 9

10                                         The Honorable Josephine L. Staton
11
                                           United States District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              -1-
                          [PROPOSED] ORDER GRANTING MOTION TO REMAND
Case 8:19-cv-01140-JLS-KES Document 12-5 Filed 06/14/19 Page 3 of 3 Page ID #:117



                                 CERTIFICATE OF SERVICE
 1
           I hereby certify that on June 14, 2019, I electronically filed the foregoing
 2
     [PROPOSED] ORDER REMANDING ACTION TO STATE COURT with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing
 4
     via electronic mail to all counsel of record.
 5

 6                                                   /s/ Scott J. Ferrell
 7
                                                     Scott J. Ferrell

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                -1-
                                       CERTIFICATE OF SERVICE
